Citation Nr: 1500921	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Denver, Colorado Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 50 percent, from April 14, 2005.  In August 2011, at his request, a Travel Board hearing was scheduled; the Veteran was notified of the date and time of the hearing, failed to appear, and has not provided good cause for such failure.  Therefore, his hearing request is considered withdrawn.

Although the RO separately addressed the Veteran's claim seeking TDIU benefits in a June 2008 rating decision, this issue is considered part and parcel of the Veteran's claim for an increased initial evaluation for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The issues on appeal have been amended accordingly.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, nightmares, short term memory impairment, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran's only service-connected disability, PTSD (rated 50 percent), is not shown to be of such severity as to preclude his participation in any substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code (Code) 9411 (2014).

2.  The schedular rating criteria for a TDIU rating are not met; a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  As this appeal is from the initial rating assigned with the grant of service connection, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  With respect to the matter of TDIU, the Veteran was informed of the information needed to substantiate his claim in letters dated in December 2007 and April 2008, to include the information he was responsible for obtaining and the information VA would attempt to obtain.  The Veteran has had ample opportunity to supplement the record, and has not alleged that any notice was less than adequate.

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Although a March 1997 formal finding of unavailability indicates that his STRs were not available at the time, partial records were later retrieved (consisting of his entrance and separation examination reports).  The Board also acknowledges that the record suggests the Veteran may have applied for or receive disability benefits from the Social Security Administration (SSA).  However, the evidence does not show, nor does the Veteran allege, that the SSA records are pertinent to the issue on appeal; therefore, they have not been obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA had no duty to request a veteran's SSA records when there was no specific allegation that the SSA evidence, reports, or evaluations were relevant to the current claim).  

In October 2011, the case was remanded to verify the Veteran's current mailing address, obtain identifying information and authorizations needed to secure updated treatment records, request that he complete an updated formal application for TDIU, and to arrange for a psychiatric examination.  Extensive efforts were made to locate the Veteran's whereabouts, to include contacting his bank and relatives.  Though there appears to have been a great deal of confusion in that matter, a letter requesting information and action pursuant to the October 2011 remand orders was sent to the last address that he provided to VA (found in his May 2008 substantive appeal).  That address was also provided by his representative in January 2012.  That letter was not returned as undeliverable.  Subsequent letters were sent to multiple other addresses notifying the Veteran of the date and time of several scheduled examinations.  Although several were returned, a July 2012 letter was sent to an address which the Veteran's brother confirmed (in a February 2013 report of contact) as the Veteran's current mailing address at the time.  The brother then indicated that the Veteran would be moving soon, and that he would contact his niece, who could then contact the Veteran.  Since then, no correspondences have been received from the Veteran, his representative, brother, or niece reporting a new address.  As such, the Veteran's current whereabouts are unknown; the detailed efforts to locate him are documented in a February 2013 formal finding.  

The AOJ has undertaken heroic efforts to locate the Veteran.  Considering that the Veteran was notified of his scheduled August 2012 VA examination at an address later confirmed to be valid, that letters complying with the October 2011 remand orders were apparently successfully sent (as they were not returned) to the last known address that the Veteran provided, and the current unavailability and general unresponsiveness of the Veteran since the October 2011 remand, the Board finds that the AOJ has substantially complied with the October 2011 remand orders.  Moreover, the Board emphasizes, particularly with respect to the requests for information from the Veteran, that the duty to assist is not a one-way street, and the Veteran may not passively wait for assistance.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Pursuant to 38 C.F.R. § 3.655(b), when, as here, a claimant fails to report for an examination scheduled in conjunction with an original compensation claim (without good cause), the claim shall be rated based on the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. at § 3.655(a).  To that end, the Veteran was afforded two other examinations in January 2006 and April 2008 which will be addressed herein.  Consequently, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.  The Board will address the matters on appeal individually.

Increased rating for PTSD

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Moreover, adjudication of a claim for a higher initial disability rating should include specific consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time based on the facts found) is appropriate.  See Fenderson v. West, 12 Vet. App, 119 (1999).  

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  GAF scores ranging between 51 and 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

An April 1984 record indicates a past history of drug dependence and "stress syndrome."  In May 1984, the Veteran was diagnosed with depressive neurosis and alcohol abuse or dependency.  A September 2004 VA record includes diagnoses of PTSD and opiate dependence.  At the time, the Veteran reported trouble sleeping, nightmares, depression, feelings of guilt, and that he was self-medicating.  A mental status examination was normal, and noted no significant findings.  The Veteran reported having a good relationship with his mother and talking with his dad, though they were not close.  He reported being close to his brother who lived in California, but that he did not get along well with others.  The provider assigned a GAF of 55.  In his April 2005 claim, the Veteran stated he could not maintain relationships, has depression, and was self-medicating.  

On January 2006 VA examination, the Veteran reported a history of polysubstance abuse.  A mental status evaluation shows an anxious affect, with normal speech and thought processes.  His mood was concerned for his future, mad that he was locked up, and not happy.  Sleep was poor and the Veteran displayed low energy with varied concentration.  He denied any symptoms of anhedonia, suicidal or homicidal ideation, or psychoses (including hallucinations or paranoid ideation).  His short-term memory was "forgetful."  The examiner assigned separate GAF scores for the Veteran's PTSD (55) and substance abuse (50), with an overall GAF of 55.  

In his February 2007 notice of disagreement, the Veteran indicated he couldn't be around people or hold down a job.  A March 2007 VA record includes diagnoses for PTSD and alcohol dependence.  A mental status evaluation noted his affect, mood, and thoughts were normal, his memory was intact, and he had good judgment.  The Veteran denied any suicidal or homicidal ideation, hallucinations, or delusions.  He was assigned a GAF of 52 at the time.  Subsequent March 2007 records indicated he kept in touch with his children.  Another record that month characterized his alcohol dependence as severe, and his PTSD as moderately severe.  Later group therapy records indicated he was motivated to engage in leisure activities and to socialize with other Veterans.

On March 2007 psychiatric consultation, the Veteran reported using alcohol to deal with his PTSD attacks.  The provider noted he was alert, oriented, cooperative, and well-groomed, with some eye contact.  His speech was mildly choppy, with a serious mood (described as less than euthymic) and anxious affect without smiles, tears, or irritability exhibited.  His insight and judgment were fair to good, and he denied suicidal or homicidal ideation, hallucinations, or delusions.  He was diagnosed with PTSD, alcohol and opioid dependency, and depressive disorder, and assigned a GAF of 50.  A follow-up April 2007 record indicates no change in his GAF.  

In his January 2008 application for TDIU, the Veteran stated that his alcoholism is due to his PTSD.  On April 2008 VA examination, the Veteran reported living with his 24 year old niece, and having no friends.  However, he did enjoy spending the holidays with his family members in groups of 8 or 10.  On mental status evaluation, he displayed logical speech, mildly flat affect, and mildly anxious mood.  He denied suicidal or homicidal ideation, hallucinations, or delusions.  Although the examiner noted that much of his reported history was internally and externally inconsistent, particularly pertaining dates of legal or work history, his short and long term memory were both intact.  Based on a review of the record and evaluation of the Veteran, the examiner opined that his PTSD was unchanged from his January 2006 evaluation, describing it as moderate and causing occupational and social impairment with reduced reliability and productivity.  However, the examiner indicated that the Veteran's polysubstance abuse was chronic and severe, and also found signs of a mixed personality disorder.  A GAF score of 65 was assigned for the Veteran's PTSD.  

After reviewing the evidence, the Board concludes that a rating in excess of 50 percent is not warranted for PTSD at any point during the appeals period.  At the outset, the Board acknowledges that the Veteran also has a history of polysubstance abuse (and several diagnoses to that effect).  Under Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Board may not differentiate between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence showing such distinction.  However, the only relevant medical opinions of record both provide assessments of the impairment caused by PTSD alone.  The April 2008 examiner, as discussed further below, also goes on to clearly contrast the occupational impact caused by the Veteran's substance abuse against that caused by his PTSD, and the January 2006 examiner explicitly assigned separate GAF scores attributable to substance abuse and PTSD.  Therefore, the Board finds that Mittleider does not apply here, as expert medical opinions clearly indicate the symptoms and impairment attributable to PTSD are distinguishable from those attributable to substance abuse.  

The Board would be remiss to ignore the Veteran's claims that his alcoholism is due to or otherwise intertwined with his PTSD.  The Veteran may provide lay evidence, including reports of psychiatric symptoms, as lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the Veteran does not possess the medical training and expertise necessary to render an opinion as to the relationship between his PTSD and his alcoholism, especially in this context where there is a need to differentiate between symptoms and diagnoses of PTSD, a personality disorder, and alcohol dependence. See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service). 

The purpose of the medical opinion requested in the Board's 2011 remand, was, in part, to determine whether the Veteran's substance abuse disorder was secondary to his service-connected PTSD.  The Board notes that the 2006 VA examiner found that the etiology of the Veteran's substance abuse disorder in terms of whether it was related to service, could not be resolved without resorting to speculation.  The examiner explained that the Veteran reported drinking, but no drug use, prior to entering service.  As explained above, based on the Veteran's unavailability to report for the requested VA examinations, the decision must be made without the benefit of the requested opinion.  Accordingly, the Veteran's disability will be rated based solely on the impairment caused by his PTSD.

The medical evidence of record indicates the Veteran's PTSD is characterized by an anxious mood, mildly flat affect, occasional feelings of depression and guilt, nightmares, varied concentration, and sleep disturbances.  The only medical opinion of record discussing occupational and social impairment associated with the Veteran's PTSD (in April 2008) indicates his symptoms produce reduced reliability and productivity.  In addition, his symptoms are more consistent with a 50 percent rating, as he has been shown to have some impairment of short term memory (forgetfulness) and mildly flat affect, with some difficulty establishing and maintaining effective work and social relationships.  

A rating of 70 percent or higher is not warranted because the preponderance of the evidence is against a finding that the Veteran's PTSD most closely approximates occupational and social impairment with deficiencies in most areas.  The Veteran's PTSD symptoms do not reflect the level of severity contemplated by a 70 (or 100) percent rating.  He has consistently denied suicidal ideation, delusions, and hallucinations, and displayed logical speech, appropriate spatial orientation, and proper hygiene.  Nothing of record shows that he has ever had panic attacks, near-continuous depression, a complete inability to establish and maintain effective relationships, neglect of personal appearance or hygiene, obsessional rituals, or impaired impulse control.  Moreover, the most recent VA examination report notes that, while he is somewhat isolated socially, he still enjoys spending time with his family in group settings.  Furthermore, VA group therapy records show he has consistently attended, displayed an understanding of topics, participated in leisure activities, and socialized with others.  Thus, the Board finds the evidence does not show that the Veteran's PTSD meets the criteria for a rating of 70 percent or higher.  Similarly, although the evidence shows the Veteran was unemployed from May 2007 onwards, there is nothing of evidence suggesting, nor does the Veteran allege, that he is totally occupationally or socially impaired due to his PTSD.  Notably, as discussed further below, both medical opinions of record found his PTSD is not preclusive of seeking or maintaining gainful employment.  

The Board is cognizant that the symptoms delineated in the rating criteria are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and all symptoms which affect the level of occupational and social impairment must be considered.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nonetheless, the preponderance is against a finding that the Veteran's PTSD symptoms reflect the severity suggested by the criteria for a higher rating, nor the occupational and social impairment contemplated therein.  

The Board also notes that GAF scores for PTSD throughout the appeals period have consistently been between 51 and 55, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The only exception is the April 2008 VA examiner's assignment, a score of 65, indicating some mild symptoms, but generally functioning well, with some meaningful interpersonal relationships.  These scores are consistent with the April 2008 examiner's assessment of occupational and social impairment, and do not suggest the Veteran's PTSD is so severe as to warrant a higher rating.  In so finding, the Board recognizes that GAF scores are just one component of the Veteran's disability picture, and that there is no "formula" to follow when assigning evaluations.  Rather, the Board considers his entire disability picture, including GAF scores.  Considering the totality of the Veteran's disability picture, the Board finds his PTSD continues to most nearly approximate the impairment contemplated by a 50 percent rating.  

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's PTSD manifests as varied symptoms which produce occupational and social impairment.  Nothing of record suggests that his PTSD has produced symptomatology or a degree of disability not contemplated by the rating schedule.  Furthermore, he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, the rating criteria are adequate, and referral for extraschedular consideration is not warranted.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

At the outset, the Board notes that the Veteran is only service connected for PTSD, rated at 50 percent, and the Board has denied his claim for increase above.  Therefore, a schedular grant of TDIU is not warranted, and the only remaining question is whether TDIU is warranted on an extraschedular basis.  The Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Thus, the Board will adjudicate whether the evidence shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," so as to warrant referral to the Director of C&P for an extraschedular TDIU rating under § 4.16(b).

In September 2004, the Veteran stated he had been employed for a month at the time, but had held five different jobs in the previous 5 years.  However, the record notes that he had only been out of jail for a cumulative year in that time.  He stated his usual occupation was as a machine operator.  In subsequent September 2004 records, the Veteran reported having extensive mining and construction experience.  In September 2005, he reported difficulty keeping a job related to occasional unavailability of transportation with his bicycle.

On January 2006 VA examination, the Veteran reported working at a packing plant for four years following separation before becoming unemployed.  He also reported working in mines, janitorial jobs, and construction.  At the time, he was working in telemarketing.  He stated that he attended one year of college, but did not have a degree.  In March 2007, he indicated he had a job waiting for him after he was finished with a course of substance abuse therapy, and in May 2007 he reported being back at work.

In a January 2008 subsequent formal application for TDIU, the Veteran attributed his alleged unemployability to his PTSD, stating he last worked in May 2007.  He also indicated working as an underground miner in 1980, as a fundraiser from August 2006 to April 2007, and as a phone interviewer from 2003 to 2005.  He alleged that he is unable to deal with stress or being with people or authority figures.  Correspondence from the Colorado State Fraternal Order of Police indicates he worked there as a telemarketer from December 2006 to May 2007, at which point he abandoned his job.

On April 2008 VA examination, the Veteran reported he last worked in May 2006 as a teleworker, and attributed his unemployment for two years to being "stressed."  However, the examiner noted that he later said he quit his last job on his own about a year ago.  As noted above, the Veteran's statements were both internally and externally inconsistent.  The examiner stated that "I have relatively little confidence in the validity or accuracy of his historical information."  The examiner opined that, notwithstanding the Veteran's attribution of his employment problems to "stress," his chronic alcoholism presented a more significant problem than PTSD in interfering with his occupation.  In particular, he noted that the Veteran may experience intermittent inability to perform occupational tasks, but such was significantly intertwined with a long and repeated history of polysubstance abuse.  

The examiner attributed the Veteran's "major difficulties" not to PTSD, but to his "underlying antisocial personality disorder" in addition to his substance abuse."  The Board observes that the antisocial personality disorder is not a ratable disability.  As a matter of law, it is not possible to establish service connection for a personality disorder on any basis.  38 C.F.R. §§ 3.159, 3.303(c).)

The evidence weighs against a finding that the Veteran's service connected PTSD alone renders him unable to secure and follow substantially gainful employment.  Rather, the evidence shows that the Veteran has other nonservice-connected psychiatric ailments (i.e. polysubstance abuse and a personality disorder) which produces more significant interference with potential employment.  As noted above, the occupational and social impairment caused by his substance abuse has been clearly distinguished from that of his PTSD by both medical opinions in the record, and in both instances more interference with employment was deemed to be related to the Veteran's substance abuse rather than his PTSD.  It is also worth noting that the Veteran's most recent work experience was as a telemarketer, as the January 2006 VA examiner's opinion specifically states the Veteran's PTSD should not preclude sedentary work with minimal supervision and little interaction with the public (which seems consistent with telemarketing), and that the April 2008 examiner found his PTSD was unchanged since the 2006 VA examination.  

The Board, again, acknowledges the Veteran's allegations that his PTSD have caused his unemployability, but finds that his lay opinion bears less probative value than the consistent, independent opinions of two medical experts.  Jandreau, 492 F.3d at 1377.  Furthermore, the Board also notes that the Veteran has been noted to be a somewhat poor historian, particularly when it comes to his work history.  Thus, the Board finds the Veteran's statements are less than credible, and therefore entitled to less probative weight.  Based on the foregoing, there is no reason for a referral of the claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), as the preponderance of the evidence is against a finding that the Veteran's PTSD precludes him from obtaining or following substantially gainful employment.  

As the preponderance of the evidence is against the claims on appeal, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


